262 F.2d 103
CHESAPEAKE & OHIO RAILWAY COMPANY, and Detroit & MackenacRailway Company, Respondents-Appellants,v.OGLEBAY NORTON COMPANY, Libelant-Appellee.
No. 13542.
United States Court of Appeals Sixth Circuit.
Dec. 16, 1958.

Russell V. Bleecker, Cleveland, Ohio, Robert A. Straub, Detroit, Mich., for appellants.
Gilbert R. Johnson and Scott H. Elder, Cleveland, Ohio, Johnson, Branand & Jaeger, Cleveland, Ohio, of counsel, for appellee.
Before SIMONS and MARTIN, Circuit Judges, and FREEMAN, District Judge.
PER CURIAM.


1
The respondent-appellant railway companies, co-owners of the railway bridge at Bay City, Michigan, have appealed from a decree which divided equally between the libelant-appellee (owner of the Steamer Carrollton) and the respondents damages resultant from a collision on May 13, 1956, of the Carrollton with a buoy in the Saginaw River in Michigan.


2
The United States District Court found that the failure of the respondent carriers to keep a proper lookout from the bridge for approaching vessels and to give timely signal to the Carrollton that the bridge would not be open proximately caused and contributed to the striking of the buoy by the Carrollton and to her resultant disability and damages.  The court found, also, that the failure of the Steamer and its operators to take any effective measures earlier than were taken to reduce her speed, upon observance that the bridge was closed, proximately caused and contributed to the Carrollton's striking of the buoy and to her disability and consequent damages.


3
It appears from the clear and logical reasoning of United States District Judge Paul Jones in his opinion and from his findings of fact and conclusions of law that his judgment was correct, both upon the basis of the entire evidence in the case and upon the applicable Admiralty law.


4
The judgment of the district court is, accordingly, affirmed.